933 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Henry C. LITTLE, Petitioner-Appellant,v.Al C. PARKE, Warden, Respondent-Appellee.
No. 91-5020.
United States Court of Appeals, Sixth Circuit.
May 20, 1991.

Before MERRITT, Chief Judge, and ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Henry C. Little moves for the appointment of counsel on appeal from the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  Following a jury trial in the Jefferson County, Kentucky, Circuit Court in October 1986, Little was convicted of rape and kidnapping, and was sentenced to concurrent fifteen year terms of imprisonment.  Little's convictions were affirmed by the Kentucky Court of Appeals on direct appeal.  The Kentucky Supreme Court denied leave to appeal.  Thereafter, Little filed a motion for post-conviction relief in the state trial court, which the trial court denied.  Again, the judgment was affirmed by the Kentucky Court of Appeals, and the Kentucky Supreme Court denied leave to appeal.


3
Next, Little filed his petition for a writ of habeas corpus in the district court, alleging that:  (1) inadmissible hearsay evidence was adduced at trial;  (2) the victim's identification of petitioner was tainted by an impermissibly suggestive show-up identification procedure;  and (3) he received ineffective assistance of counsel.  Respondent filed a response and moved the district court for summary judgment.  The district court granted summary judgment for respondent and dismissed the petition as without merit.


4
Upon consideration, we deny the motion for the appointment of counsel and affirm the judgment of the district court for the reasons stated in its memorandum entered December 4, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.